DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-7, 9-13 and 15 are pending.
Claims 8 and 14 are cancelled.
Response to Arguments
Applicant’s arguments, see page 6, filed 04/05/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn per applicant’s amendments to the claims.
Applicant’s arguments, see page 6, filed 04/05/2021, with respect to the claim interpretation have been fully considered and are persuasive.  The claim interpretation has been withdrawn per applicant’s amendments to the claims.
Applicant’s arguments, see page 6, filed 04/05/2021, with respect to the 112 rejections have been fully considered and are persuasive. The 112 rejections has been withdrawn per applicant’s amendments to the claims.
Allowable Subject Matter
Claims 1-7, 9-13 and 15 allowed.
The following is an examiner’s statement of reasons for allowance:
GMBH DE102013012690 (hereinafter “Tecsis”) discloses a force measuring system comprising a structural part with a measuring bore which is filled with a fluid, wherein the 
However, Tecsis fails to disclose the volume variation is used as a correlation to measure deformations and/or streses on the structural element along said longitudinal direction and  the cavity extends along a direction perpendicular with respect to the longitudinal direction and the structural element is a metallic bar for reinforced concrete.
Kalpin US20110257907 discloses a fluid delivery device are determined based on a pressure within the device sensed using a pressure sensor. In one example, the volume of therapeutic fluid added to or removed from a reservoir of a fluid delivery device is determined based on a sensed pressure of the reservoir. In another example, the volume of therapeutic fluid added to or removed from the reservoir is determined based on a sensed pressure of a refill port assembly of the device. In another example, an initial temperature of the reservoir as a therapeutic fluid is removed from the reservoir is estimated based on a sensed pressure within the device. In another example, a temperature of a therapeutic fluid added to the reservoir is estimated based on a sensed pressure within the device.
However, Kalpin fails to disclose the volume variation is used as a correlation to measure deformations and/or streses on the structural element along said longitudinal direction and  the cavity extends along a direction perpendicular with respect to the longitudinal direction and the structural element is a metallic bar for reinforced concrete.

Prior arts such as Tecsis and Kalpin made available do not teach, or fairly suggest, the volume variation is used as a correlation to measure deformations and/or streses on the structural element along said longitudinal direction and  the cavity extends along a direction perpendicular with respect to the longitudinal direction and the structural element is a metallic bar for reinforced concrete.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-7, 9-13 and 15 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855